Exhibit 99.2 INDEX TO HISTORICAL FINANCIAL STATEMENTS Independent Auditor’s Report 2 Statements of Revenue and Direct Operating Expenses of the CPX Properties 3 Notes to Statement of Revenue and Direct Operating Expenses of the CPX Properties 4 Independent Auditors’ Report The Board of Directors Resolute Energy Corporation: We have audited the accompanying Statement of Revenue and Direct Operating Expenses of Resolute Energy Corporation’s acquisition of certain CPX Properties (the Financial Statement) as described in Note 1, for the year ended December 31, 2016, and the related notes to the Financial Statement.
